Citation Nr: 0517648	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  99-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen 
the claim of entitlement to service connection for 
pneumothorax.  

2.  Entitlement to service connection for pneumonia.  

3.  Entitlement to an initial rating for mitral valve 
prolapse with Barlow's syndrome with secondary angina, 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By that rating, the RO found that 
new and material evidence had not been received to reopen the 
claim for service connection for Barlow's syndrome with 
secondary angina and heart murmur or for a spontaneous 
pneumothorax.  By the same rating decision, the RO denied 
entitlement to service connection for pneumonia.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
March 2001 remand.  Over the intervening period, service 
connection was established for mitral valve prolapse in May 
2002 .  The Board observes that the veteran has appealed from 
the initial evaluation assigned for his service-connected 
disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as the veteran's 
entitlement to higher initial rating for mitral valve 
prolapse with Barlow's syndrome and secondary angina.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue, and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

Finally, the Board observes that the RO confirmed and 
continued a 10 percent disability rating for residuals of a 
fracture of the left zygoma with neuritis in April 2003.  In 
January 2004, the veteran expressed his disagreement, but did 
not perfect that appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The agency of original jurisdiction denied entitlement to 
service connection for spontaneous pneumothorax of was 
previously denied in a January 1974 rating decision that was 
upheld by the August 1977 Board decision.  

3.  The evidence received into the record since the January 
1974 rating decision includes additional service medical 
records that were not previously of record, are not 
cumulative in nature and are so significant that they must be 
viewed in the context of all the evidence in order to fairly 
decide the claim.  

4.  The preponderance of the evidence does not show that the 
veteran currently has a pneumothorax related to injury, 
disease or event noted during his military service.  

5.  Competent medical evidence does not demonstrate that the 
veteran has pneumonia that is related to injury, disease or 
event noted during his military service.  

6.  The veteran's mitral valve prolapse with Barlow's 
syndrome and secondary angina is currently manifested by an 
METs of more than 10, complaints intermittent chest pain, 
without recent evidence of dyspnea, fatigue, dizziness, or 
syncope.  


CONCLUSIONS OF LAW

1.  The August 1977 Board decision was final and new and 
material evidence has been received to reopen the claim for 
service connection for pneumothorax.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004); 38 
C.F.R. § 3.156 (effective prior to August 29, 2002).  

2.  The veteran does not have a pneumothorax that was 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

3.  The veteran does not have pneumonia that was incurred in 
or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected mitral valve prolapse with Barlow's 
syndrome with secondary angina have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Code 7001, 7005 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for pneumothorax was 
previously denied in a January 1974 rating decision and was 
upheld in a January 1974 Board decision.  The veteran 
attempted to reopen his claim for service connection in 1998.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial. 
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

The Board notes that standard for new and material evidence 
was recently amended. See 38 C.F.R. § 3.156(a) (2002) and 
that that amendment applies only to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001).  His current claim was received before August 29, 
2001, the law in effect when the claim was filed is 
applicable.  

The evidence received since 1977 is new in that it was not 
previously of record.  The RO appears to have reopened the 
veteran's claim for service connection for pneumothorax, as 
the January 2004 supplemental statement of the case appears 
to address the merits of the veteran's claim for service 
connection for pneumothorax.  Board agrees.  Additional 
service medical records that were not previously of record 
were received in 2001.  These records are so significant that 
they should be viewed in the context of all the evidence in 
order to fairly decide the veteran's claim.  38 C.F.R. 
§ 3.156.  

Once new and material evidence has been secured, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  Inasmuch 
as the RO entered into a discussion of the merits of the 
veteran's claim, the Board finds that there will be no 
prejudice to the veteran if the Board pursues the same course 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board has reviewed all pertinent evidence of record, 
including the veteran's service medical records and reports 
of VA evaluation and treatment.  

Spontaneous Pneumothorax and Pneumonia

The veteran contends that he is entitled to service 
connection for spontaneous pneumothorax and pneumonia.  He 
argues that pneumothorax is related to pneumonia for which he 
was treated while on active service.  Also, he claims that he 
has had symptoms related to his pneumonia since his military 
service.  In essence, the veteran and his representative are 
claiming continuity of symptomatology from service through 
the present.  



Service Connection
In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In service, the veteran was hospitalized in December 1965, at 
which time X-ray examination was suggestive of pneumonia 
without sequalae.  The report of the chest examination shows 
"infiltrate in the right lower lobe felt to represent 
pneumonia."  The recorded diagnosis was upper respiratory 
infection.  A history of pneumonia without sequalae was 
recorded on report, dated in April 1966.  A pneumothorax was 
not found during the veteran's service.  

The first documented evidence of spontaneous pneumothorax is 
contained in the reports of VA treatment dated in the 1970s.  
He was hospitalized for chest pain in January 1973, and that 
diagnosis was made by chest X-ray.  No reference to pneumonia 
was made at that time.  

When the veteran was examined by VA in July 2002, the 
examiner opined that it was at least as likely as not that 
the pneumonia noted during the veteran's military service did 
not cause him to develop a pneumothorax.  Instead, the 
examiner identified chronic obstructive pulmonary disease due 
to chronic smoking as the cause of the existing pneumothorax.  
This opinion is credible as it is clear from the record that 
the examiner reviewed the veteran's clinical record and 
current physical findings.  

In addition, the Board observes that the report of the July 
2002 VA examination shows that the veteran had a diagnosis of 
bronchopneumonia.  It is clear from the examination report 
that the examiner reports this diagnosis by history.  The 
examiner stated that "His pneumonia was in 1966...."  The 
examiner, who associated the veteran's current symptoms with 
chronic obstructive pulmonary disease, identified no physical 
findings indicative of pneumonia.  In addition, the remainder 
of the clinical records does not indicate any current 
diagnosis of pneumonia.  

The notation pneumonia "without sequalae" mitigates against 
a finding of chronic disability in service.  Also, there is 
no current evidence of pneumonia to support the veteran's 
allegation of a continuity of symptomatology.  

While the veteran's contentions regarding the origin of 
pneumothorax or chronic residuals of pneumonia have been 
considered, such statements are probative only to the extent 
that a layperson can discuss personal experiences.  But, 
generally, laypersons cannot provide medical evidence because 
they lack the competence to offer medical opinions.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has not brought forth any competent medical 
evidence showing that he currently has pneumonia or residuals 
of pneumonia associated with his service.  In the absence of 
evidence of current disability, the evidence of record does 
not support a claim for service connection for pneumonia.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has pneumothorax or 
chronic residuals of pneumonia, associated with injury, 
disease or event noted during his military service.  
Therefore, the benefit of the doubt doctrine is for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In view of the foregoing, entitlement to service 
connection for pneumothorax and pneumonia is denied.

Increased Rating
Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Service connection was established for mitral valve prolapse 
in May 2002, initially rated as noncompensably disabling 
effective July 16, 1998.  In August 2002, the service-
connected cardiovascular disability was reclassified as 
mitral valve prolapse with Barlow's syndrome with secondary 
angina.  Also, a 10 percent rating was assigned effective 
July 16, 1998.  This rating was provided under the provision 
of 38 C.F.R. § 4.104, Code 7000-7005.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

The same criteria are necessary for a higher evaluation for 
valvular and arteriosclerotic heart disease.  A 10 percent 
rating for valvular heart disease requires a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
continuous medication is required.  The next higher 
evaluation of 30 percent rating requires a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  38 C.F.R. § 4.104, Codes 7000 and 
7005.  The Board finds, after a review of the pertinent 
evidence in the claims folder that the preponderance of the 
evidence is against the claim for a higher initial rating for 
service-connected cardiovascular disorder.  

The veteran contends that he is entitled to a higher 
disability rating for his service-connected heart condition.  
He reports that the condition is manifested by chest pain and 
states that he has been awarded a nonservice-connected 
pension because of this condition.  In a June 2004 statement, 
his representative reports that the veteran is limited in 
almost every activity because of the chest pain, shortness of 
breath, in addition to the pain and numbness in the upper 
extremity associated with his service-connected heart 
condition.  

The veteran underwent a VA cardiovascular examination in 
February 2002.  At that time, he showed metabolic equivalent 
units or METs of over 10.  He reported having chest pain, 
intermittent fluttering and shortness of breath with 
exertion.  

The report of the July 2002 VA cardiovascular examination 
shows the veteran had METs of more than 10.  The examiner 
reported that a stress test in 1999 showed an METs of 11.1.  
He reported that he was taking nitroglycerin for chest pains 
that he experienced intermittently.  The veteran did not 
report having dyspnea, fatigue, dizziness, or syncope.  The 
veteran's heart was of normal size.  The Board has also 
considered VA outpatient treatment records dated from 
February 2001 through October 2003.  The veteran was treated 
for complaints of numbness in the upper right extremity 
related to a bilateral should disorder.  His complaints were 
not related by the treating medical staff to his service-
connected heart disorder.  Additionally, while there was 
occasional reference to complaints of chest pain, it was 
noted to occur approximately 2 times each week in 2001.  
Recent records show no indication of similar complaints.  
Consequently, clinical evidence obtained in the outpatient 
medical record and during the examinations performed in 2002 
does not reveal cardiovascular disability of sufficient 
severity to warrant a higher initial rating for service-
connected disability.  


Extraschedular ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, supra.  Consequently, the Board will consider whether 
this case warrants the assignment of an extraschedular 
rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The schedular ratings are not inadequate, and there is no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations and 
has not shown that he requires routine therapy or outpatient 
treatment that would result in a disruption of his daily 
routine to an inordinate degree.  

The Board finds it conceivable that the veteran's mitral 
valve prolapse with Barlow's syndrome with secondary angina 
would have a negative impact on the industrial activities.  
The Board, however, is not convinced that the service-
connected heart condition disability is productive of marked 
interference with the veteran's employment.  The veteran is 
advised that a 10 percent rating is reflective of degree of 
disablement produced by the service-connected right shoulder 
disability.  Consequently, a higher rating is not warranted 
on extraschedular grounds.  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the August 2001 and October 2003 letters.  
The RO afforded the veteran details about the sources of 
evidence that might show his entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  

The Board observes that the RO specifically provide a 
statement concerning how the veteran could prevail on his 
claims for service connection.  Also, the RO specifically 
asked the veteran to submit all relevant evidence in his 
possession.  

The RO granted service connection for the veteran's heart 
condition, and the veteran filed a notice of disagreement to 
the initial rating.  If, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (December 22, 2003).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO obtained the 
veteran's VA treatment records and assembled a record 
reflecting the veteran's current disability picture.  As 
noted above, this case returns to the Board following 
completion of development made pursuant to its March 2001 
remand.  At that time, the Board directed the RO to obtain 
additional reports of VA and private treatment, to acquire 
additional service medical records, to afford the veteran VA 
examination and to obtain nexus opinions.  In response, the 
RO issued a letter for additional evidence in August 2001, 
contacted the National Personnel Records Center in April 2001 
and obtained VA examinations with medical opinions in 2003.  

The Board observes that the VA physician who examined the 
veteran 2002 in reference has been made to a 1999 stress test 
that showed an METs of 11.1.  The report of this test does 
not appear to be of record.  The veteran an his 
representative are advised that VA will refrain from 
providing assistance in obtaining evidence for a claim if 
there is no reasonably possibility that such assistance would 
substantiate the claim.  38 C.F.R. § 3.159(d).  As noted 
above, an METs of 11.1 is not indicative of cardiovascular 
disability of sufficient severity to warrant a higher initial 
rating.  

In addition, the Board notes that the veteran stated in an 
October 2003 statement that he had no additional evidence to 
submit.  In view of the foregoing, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  Therefore, he is not be prejudiced by the Board's 
proceeding to the merits of the claim.  




ORDER

1.  New and material evidence have been received to reopen 
the claim of entitlement to service connection for 
pneumothorax; but the appeal is denied.  

2.  Service connection for pneumonia is denied.  

3.  An initial rating for mitral valve prolapse with Barlow's 
syndrome with secondary angina, evaluated as 10 percent 
disabling is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


